UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 3, 2010 Hammonds Industries, Inc. (Exact name of registrant as specified in its charter) Nevada 000-50912 88-0225318 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 601 Cien Street, Suite 235, Kemah, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (281) 334-9479 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreement. On August 13, 2009, Hammonds Industries, Inc. (“we,” “Hammonds or the “Company”) entered into a Reverse Merger Agreement (the “Agreement”) with Delta Seaboard Well Service, Inc., a Texas corporation (“Delta”). The Agreement provided, among other things, that upon the closing of the Agreement, Hammonds’ board of directors would appoint designees of Delta and American International Industries, Inc. ("American") to the board of directors and the existing members of the board of directors would resign as officers and directors of the Company. The Agreement further provided for the approval of a one-for-ten (1:10) reverse split (“Reverse Split”) of the Company’s issued and outstanding shares of Common Stock, par value $0.0001 (“Common Stock”). Item2.01 Completion of Acquisition or Disposition of Assets. On February 3, 2010, the Company and Delta completed the reverse merger pursuant to which Delta was merged with and into Hammonds. In connection with the Reverse Merger of Delta into a wholly-owned subsidiary of the Company, following the effective date of the Reverse Split, the Company intends to issue shares of Common Stock to the present stockholders of Delta as follows: (i) 22,186,572post-Reverse Split shares in consideration for American’s 51% equity ownership of Delta, and 10,000,000 post-Reverse Split shares in consideration for American converting $872,353 in principal and accrued interest of debt payable by the Company to American; (ii) a total of 21,316,510 shares to Robert W. Derrick, Jr., a newly appointed director of the Company as well as Delta’s president and a director of American and Ron Burleigh, a newly-appointed director of the Company as well as Delta’s vice president, in consideration for their 49% equity ownership of Delta; and (iii) 9,607,843 post-Reverse Split shares in consideration for Messrs. Derrick and Burleigh extending their employment agreements for five years in addition to the balance of their current employment agreements. Following the Reverse Split and Reverse Merger, American will own 32,859,935 shares of Common Stock, representing 48.2% of the Company’s total outstanding shares and Messrs.
